Name: 82/117/EEC: Commission Decision of 1 February 1982 fixing the maximum aid levels for butter and concentrated butter for the 12th individual invitation to tender under the standing invitation to tender provided for in Regulation (EEC) No 1932/81
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  food technology;  trade policy;  foodstuff;  processed agricultural produce
 Date Published: 1982-02-19

 Avis juridique important|31982D011782/117/EEC: Commission Decision of 1 February 1982 fixing the maximum aid levels for butter and concentrated butter for the 12th individual invitation to tender under the standing invitation to tender provided for in Regulation (EEC) No 1932/81 Official Journal L 047 , 19/02/1982 P. 0041 - 0042*****COMMISSION DECISION of 1 February 1982 fixing the maximum aid levels for butter and concentrated butter for the 12th individual invitation to tender under the standing invitation to tender provided for in Regulation (EEC) No 1932/81 (82/117/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Article 12 (3) thereof, Whereas, pursuant to Commission Regulation (EEC) No 1932/81 of 13 July 1981 on the grant of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs (2), as last amended by Regulation (EEC) No 48/82 (3), intervention agencies are to undertake a standing invitation to tender for aid for butter and concentrated butter; Whereas Article 7 of the said Regulation lays down that a maximum aid level is to be fixed for the butter and for the concentrated butter and that this is to be differentiated according to the intended use and the fat content of the butter, or that a decision may be taken not to accept any tender; whereas, in the case of concentrated butter, the amount of the processing security must be fixed taking account of the maximum aid level; Whereas, in the light of the tenders received in response to the 12th individual invitation to tender, the maximum aid should be fixed at the level specified below and the processing security for concentrated butter determined accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS DECISION: Article 1 For the 12th individual invitation to tender under Regulation (EEC) No 1932/81, in respect of which the time limit for submission of tenders expired on 26 January 1982, the maximum aid and processing securities are hereby fixed as follows: (a) for butter: (ECU/100 kg butter) 1.2.3 // // // // Use to which the butter is to be put (Article 4 of Regulation (EEC) No 262/79) // Fat content of the butter // Maximum aid level // // // // Formula A // 82 % or more // 160;00 // // 80 % or more, but not exceeding 82 % // 156;10 // Formula B // 82 % or more // 105;00 // // 80 % or more, but not exceeding 82 % // 102;40 // // // (b) for concentrated butter: (ECU/100 kg pure concentrated butter) 1.2.3 // // // // Use to which the concentrated butter is to be put (Article 4 of Regulation (EEC) No 262/79) // Maximum aid level // Processing security // // // // Formula A and/or C // 212;00 // 233;00 // Formula B 1981, p. 6. (3) OJ No L 7, 12. 1. 1982, p. 5. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 February 1982. For the Commission Poul DALSAGER Member of the Commission // 145;00 // 160;00 // // // (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 191, 14. 7.